Exhibit 24(b)(8.189) First Amendment To The Selling and Services Agreement and Fund Participation Agreement This First Amendment to the Selling And Services Agreement And Fund Participation Agreement is made by and between Voya Retirement Insurance and Annuity Company (“Voya Retirement”), Voya Institutional Plan Services, LLC (“Voya Institutional”), Voya Financial Partners, LLC (“Voya Financial”) (collectively “Voya”), and Touchstone Securities, Inc. (“Distributor”) and Touchstone Advisors ("Advisor") Distributor and Advisor each acting as agent for the registered open-end management investment companies whose shares are or may be underwritten by Distributor and advised by Advisor (each a “Fund” or collectively the “Funds”), is effective January 29, 2015 (the “Effective Date”). Terms defined in the Agreement are used herein as therein defined. WHEREAS, Voya, Distributor, and Advisor are parties to that certain Selling and Services Agreement and Fund Participation Agreement, which was effective as of August 10, 2010 (the “Agreement”); WHEREAS, effective September 1, 2014, ING Financial Advisers, LLC was renamed Voya Financial Partners, LLC.; ING Life Insurance and Annuity Company was renamed Voya Retirement Insurance and Annuity Company; and ING Institutional Plan Services, LLC was renamed Voya Institutional Plan Services, LLC. WHEREAS, Voya, Distributor, and Advisor wish to update the Schedule A, entitled Servicing Fees and 12b-1 Fees (the “Fee Schedule”) attached to the Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1.
